Citation Nr: 1444701	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for irritable bowel syndrome, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1987 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which, in pertinent part, denied service connection for irritable bowel syndrome.

In February 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A hearing transcript has been associated with the claims file.

In her August 2008 Substantive Appeal (VA Form 9), the Veteran requested a Board Hearing before a Veterans Law Judge at the RO.  A hearing was scheduled in February 2014.  However, she requested that her hearing be cancelled and her hearing request is considered to be withdrawn.  See 20.704(d) (2013).  

This claim was remanded in April 2014 for further development, and it has been returned to the Board.

In August 2014, the Veteran's representative waived the 30 day period in which the Veteran may submit additional evidence and requested that the Board proceed with the adjudication process.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA file reveals that, with the exception of a February 2014 Informal Hearing Presentation submitted by the Veteran's representative, the documents were duplicative of those contained in the VBMS paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As detailed in the Board's April 2014 remand, the Veteran's representative has argued that the Veteran's claimed irritable bowel syndrome was caused or aggravated by her service-connected migraine headaches.  Several internet articles or research studies were referenced or cited in support of this contention.  The Board notes that a June 2012 VA opinion had addressed the issue of direct service connection only.  As such, the Board remanded this claim to obtain an etiological opinion as secondary to service connection with specific directives for the examiner to consider the internet articles referenced by the Veteran's representative.

Such an opinion was obtained in June 2014.  The examiner opined that it was less likely than not that the Veteran's irritable bowel syndrome was proximately due to or aggravated by her service-connected migraines, reasoning that there was no "compelling evidence' to show that "current migraines aggravated current irritable bowel syndrome."  The examiner further reasoned that while research has shown an "association" between irritable bowel syndrome and migraine headaches, there did not appear to be a "concrete cause and effect" and that further research was needed.  However, no rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends on its rationale and consideration of an accurate record).   In addition, the examiner did not address the internet articles and research referenced by the Veteran's representative.  In light of these deficiencies, it is unlikely that this opinion would survive judicial scrutiny and an addendum opinion should be obtained.



Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, to include a copy of this remand, to the June 2014 VA examiner for an addendum opinion.  If the examiner who drafted the June 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is asked to furnish an opinion with respect to the following questions:

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's irritable bowel syndrome was caused by her service-connected migraine headaches?  The examiner should specifically address the internet articles and research referenced by the Veteran's representative in the February 2014 and September 2014 Informal Hearing Presentations.

b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's irritable bowel syndrome was aggravated (i.e., permanently worsened beyond normal progress) by her service-connected migraine headaches?  The examiner should specifically address the internet articles and research referenced by the Veteran's representative in the February 2014 and September 2014 Informal Hearing Presentations.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.

Please provide the rationale for any opinion expressed.  The reasons and bases for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonable illuminate the medical analysis in the study of this case.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence received after the August 2014 supplemental statement of the case.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



